United States Court of Appeals
                                                                             Fifth Circuit
                                                                          F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                            April 20, 2007

                                                                      Charles R. Fulbruge III
                                                                              Clerk
                                 No. 06-31065
                               Summary Calendar


                              RAYE P. GILCREASE,

                             Plaintiff-Appellant,

                                        versus

                           MICHAEL J. ASTRUE,
                    COMMISSIONER OF SOCIAL SECURITY,

                             Defendant-Appellee.

                           --------------------
              Appeal From the United States District Court
                  For the Western District of Louisiana
                         Civil Docket No. 04-2329
                           --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

          Plaintiff-appellant challenges the decision of the district

court that affirmed the Commissioner’s final decision to deny her

claim for social security benefits (“SSI” benefits) prior to July

11, 2002.      We affirm.

      Gilcrease applied for benefits on September 11, 2000, alleging

a   disability    onset     date   of    July    1,   2000.   The    Commissioner

initially denied her application. Gilcrease appealed and requested

a hearing before an Administrative Law Judge (“ALJ”).                       The ALJ


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-31065
                                       -2-
denied Gilcrease SSI benefits.          The Appeals Council vacated and

remanded the ALJ’s decision, resulting in a second ALJ hearing.

The ALJ ruled that Gilcrease was disabled, beginning July 11, 2002

but   not   before.    The    ALJ    applied     the    five    step       sequential

evaluation to determine whether Gilcrease was disabled.                       See 20

C.F.R. § 416.920.     The Appeals Council denied Gilcrease’s request

for review, making the ALJ’s decision the Commissioner’s final

decision.    Gilcrease then sued in the United States District Court

for the Western District of Louisiana. The Magistrate Judge issued

a Report and Recommendation affirming the Commissioner’s decision

to deny benefits, and the district court adopted it.

      We review the Commissioner’s final decision in a limited

fashion, as dictated by 42 U.S.C. § 405(g), determining only

whether: (1) substantial evidence of record supports the decision;

and (2) whether the decision comports with proper legal standards.

Carey v. Apfel, 203 F.3d 131, 135 (5th Cir. 2000).                           For the

evidence to be substantial, it must be relevant and sufficient for

a reasonable mind to support a conclusion; it must be more than a

scintilla but need not be a preponderance.                  Falco v. Shalala, 27
F.3d 160, 162 (5th Cir. 1994)(citing Richardson v. Perales, 402
U.S. 389, 401 (1971)).

      The decision in the instant case comports with proper legal

standards.     The    ALJ   implemented    the      five-step     evaluation      to

determine    disability,     as    mandated    by      20   C.F.R.     §    416.920.1

      1
        At the first step, the claimant’s work activity, if any,
is considered. If he is doing substantial gainful activity, he
                              No. 06-31065
                                   -3-
Additionally, there is substantial evidence in the record to

support the decision.        Gilcrease argues that the ALJ erred in

finding, at step five, that the Commissioner had carried its burden

of proving that she could make an adjustment to other work.2

Specifically, she argues that the ALJ erred in finding that an

unskilled worker, like Gilcrease had historically been, could

perform semi-skilled work, such as check cashier, repair service

clerk,   and   information   clerk.   However,   substantial   evidence

supports the ALJ’s ruling. Gilcrease benefitted from a high school

education and had recently (in 2000) completed a full, two year

curriculum in industrial electronics at trade school, wherein she



will not be found disabled. At the second step, the medical
severity of the claimant’s impairment(s) is considered. If he
does not have a severe medically determinable physical or mental
impairment that meets the duration requirement in § 416.909, or a
combination of impairments that is severe and meets the duration
requirement, he will not be found disabled. At the third step,
the medical severity of the claimant’s impairment(s) is also
considered. If he has an impairment(s) that meets or equals one
of the listings in appendix 1 to subpart P of part 404 of this
chapter and meets the duration requirement, he will be found
disabled. At the fourth step, the Commissioner’s assessment of
the claimant’s residual functional capacity and past relevant
work is considered. If the claimant can still do his past
relevant work, he will not be found disabled. At the fifth and
last step, the Commissioner’s assessment of the claimant’s
residual functional capacity and his age, education, and work
experience is considered to see if he can make an adjustment to
other work. If he can make an adjustment to other work, we will
not be found disabled. If he cannot make an adjustment to other
work, he will be found disabled. See 20 C.F.R. § 416.920.

     2
        The claimant bears the burden at the first four steps,
but the burden thereafter shifts to the Commissioner at step
five. Once the Commissioner makes the requisite showing at step
five, the burden shifts back to the claimant to rebut this
finding. Perez v. Barnhart, 415 F.3d 457, 461 (5th Cir. 2005).
                           No. 06-31065
                                -4-
studied electronics repair and satellite installation.   Further,

Gilcrease reported that spent part of her days working on the

computer and that her hobbies included electronics and computer

repairs.   We conclude that substantial evidence supports the ALJ

decision, and we AFFIRM.